Exhibit 21 COMPUTER SCIENCES CORPORATION Significant Active Subsidiaries and Affiliates As of April 3, 2009 Name Jurisdiction ofOrganization AdvanceMedCorporation Virginia Alliance-One Services, Inc. Delaware ASL Automated (Thailand) Ltd. Thailand ASL Automated Services (Thailand) Ltd. Thailand Automated Systems (HK) Limited Hong Kong Beijing CSA Computer Sciences Technology Company Limited P.R.C. CBSI Financial Services Corporation Michigan Century Capital Services Corporation Nevada Century Corporation Nevada Century Credit Corporation Nevada Century Leasing Corporation Nevada Computer Sciences Canada Inc. Canada Computer Sciences Corporation CSC Ecuador S.A. Ecuador Computer Sciences Corporation d.o.o Beograd Serbia Computer Sciences Corporation India Private Limited India Computer Sciences España, S.A. Spain Computer Sciences Parsons LLC Oklahoma Computer Sciences Raytheon Florida Computer Systems Advisers (M) Bhd Malaysia Continental Grand, Limited Partnership Nevada Covansys (Asia Pacific) Pte Ltd. Singapore Covansys (India) Private Limited India Covansys Deutschland GmbH Germany Covansys Netherlands B.V. Netherlands Covansys S.L. Spain Covansys S.r.l. Italy Covansys Software Technology (Shanghai) Company Ltd. P.R.C. Covansys UK Limited United Kingdom CSA (PRC) Company Limited Hong Kong CSA Automated (Macau) Limited Macau CSA Automated Private Limited Singapore CSA MSC Sdn Bhd Malaysia CSA Private Limited Singapore CSC Airline Solutions A/S Denmark CSC Airline Solutions Denmark A/S Denmark CSC Airline Solutions Norway AS Norway CSC Airline Solutions Sweden AB Sweden CSC Applied Technologies LLC Delaware CSC Arabia Ltd. Saudi Arabia CSC Australia Finance Pty Limited Australia CSC Australia Pty. Limited Australia CSC Bulgaria E.O.O.D. Bulgaria CSC Business Systems Limited United Kingdom CSC Computer Sciences (Portugal) Lda Portugal CSC Computer Sciences (South Africa)(Pty) Limited South Africa CSC Computer Sciences (Thailand) Limited Thailand CSC Computer Sciences Argentina S.R.L. Argentina CSC Computer Sciences B.V. Netherlands CSC Computer Sciences Bahrain W.L.L. Bahrain CSC Computer Sciences Colombia Ltda. Colombia CSC Computer Sciences Consulting Austria GmbH Austria CSC Computer Sciences Corporation (Costa Rica), S.A. Costa Rica CSC Computer Sciences Corporation Chile Limitada Chile CSC Computer Sciences do Brasil Ltda. Brazil CSC Computer Sciences Egypt Ltd Egypt CSC Computer Sciences Finland OY Finland CSC Computer Sciences Ghana Limited Ghana CSC Computer Sciences HK Limited Hong Kong CSC Computer Sciences Honduras, S.A. Honduras CSC Computer Sciences International Inc. Nevada CSC Computer Sciences Ireland Limited Ireland CSC Computer Sciences Italia S.p.A. Italy CSC Computer Sciences Japan Co., Ltd Japan CSC Computer Sciences Korea YH Korea CSC Computer Sciences Limited United Kingdom CSC Computer Sciences Luxembourg SA Luxembourg CSC Computer Sciences Nicaragua, Sociedad Anomia Nicaragua CSC Computer Sciences Peru S.R.L. Peru CSC Computer Sciences Polska Sp. zO.O Poland CSC Computer Sciences Pte Limited Singapore CSC Computer Sciences S.A. Luxembourg CSC Computer Sciences S.A.S. France CSC Computer Sciences s.r.o. Czech Republic CSC Computer Sciences Sdn Bhd Malaysia CSC Computer Sciences spol. s.r.o. Slovakia CSC Computer Sciences Taiwan Limited Taiwan CSC Computer Sciences VOF/SNC (Partnership) Belgium CSC Computer Sciences, S. de R.L. de C.V. Mexico CSC Consular Services Inc. Nevada CSC Consulting Group A/S Denmark CSC Consulting, Inc. Massachusetts CSC Corporation Limited United Kingdom CSC Covansys Corporation Michigan CSC Credit Services, Inc. (TX) Texas CSC Cybertek Corporation Texas CSC Danmark A/S Denmark CSC Datalab A/S Denmark CSC Deutschland Akademie GmbH Germany CSC Deutschland Services GmbH Germany CSC Deutschland Solutions GmbH Germany CSC Enformasyon Teknoloji Hizmetleri Limited Sirketi Turkey CSC Enterprises (Partnership) Delaware CSC Financial GmbH Germany CSC Financial Services (Pty) Limited South Africa CSC Financial Services S.A.S. France CSC Financial Services Software Solutions Austria GmbH Austria CSC Financial Solutions Ireland Limited Ireland CSC Financial Solutions Limited United Kingdom CSC FSG Limited United Kingdom CSC Hungary Information Technology Services Kft Hungary CSC Information Systems LLC Delaware CSC Information Technology (Tianjin) Co. Ltd. P.R.C. CSC International Systems Management Inc. (US) Nevada CSC Italia S.r.l. Italy CSC Japan, Ltd. Delaware CSC Logic / MSA L.L.P. Texas CSC Logic, Inc. Texas CSC New Zealand Limited New Zealand CSC Property UK Limited United Kingdom CSC Retail Services, LLC Nevada CSC Scandihealth A/S Denmark CSC Services Management Ireland Limited Ireland CSC Services No. 1 Limited United Kingdom CSC Services No. 2 Limited United Kingdom CSC Solutions Norge AS Norway CSC Sverige AB Sweden CSC Switzerland GmbH Switzerland CSC Systems & Solutions LLC Delaware CSC Technologies Deutschland GmbH Germany CSC Technology (Beijing) Co., Ltd. P.R.C. CSC UKD 4 Limited United Kingdom CSCOTN LLC Nevada Datatrac Information Services, Inc. Texas Dekru B.V. Netherlands Dyn McDermott Petroleum Operations Company Louisiana DynCorp Delaware DynCorp of Colorado, Inc. Delaware DynKePRO, L.L.C. Delaware DynMeridian Corporation Virginia DynPort Vaccine Company LLC Virginia CSCSpace Company LLC Virginia Eastview (China) Group Limited British V.I. ELM Computer Technologies Limited Hong Kong EURL CSC Computer Sciences Corporation Algeria Algeria Everlasting Properties Limited British V.I. Experteam S.A./N.V. Belgium Express Profits Development Limited British V.I. Express Returns Limited British V.I. Express Success Limited British V.I. FCG Software Services (India) Private Limited India Federal Support Solutions, LLC Nevada CSC Life Sciences Limited United Kingdom First Consulting Group GmbH Germany Computer Sciences Consulting Vietnam Company Limited Vietnam First Consulting Group. Inc. Delaware Fortune Infoscribe Ltd. India Fortune InfoTech Ltd. India Grand Global Insurance Ltd. Bermuda Guangzhou Automated Systems Limited P.R.C. Innovative Banking Solutions AG Germany ITS Medical Systems LLC Virginia Log.Sec Corporation Virginia Merrill Lynch CICG, Limited Partnership Delaware Merrill Lynch Partnership Holdings LLC Delaware Mississippi Space Services Mississippi Mynd Asia Pacific Pty Limited Australia Mynd Corporation South Carolina Mynd International, Ltd. Delaware Mynd Partners Pennsylvania Mynd Partners, L.P. Texas Packing Products Pvt. Ltd. India Paxus Australia Pty. Limited Australia Paxus Corporation Pty. Limited Australia Paxus Financial R&D Pty. Limited Australia PDA Software Services, Inc. Delaware PT Cita Simas Artha Indonesia PT. CSC Computer Sciences Indonesia Space Coast Launch Services LLC Nevada Supreme Estern Limited Hong Kong Taiwan Automated Systems Limited Taiwan Technology Service Partners, Inc. Florida Test and Experimentation Services Company Texas The Eagle Alliance Maryland The LogSec Group JV (Partnership) Virginia Tianjin CSA Computer Sciences Technology Company Limited P.R.C. Tri-S Incorporated Virginia UAB CSC Baltic Lithuania Welkin Associates, Ltd Virginia
